Title: General Orders, 17 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Friday May. 17. 1782
                            Parole
                            C. Signs.
                        
                        The Commander in Chief proposes to take an early occasion of reviewing the Army again, previous to which the
                            Commandant of Artillery will have a sufficient Number of blank Cartridges made to give ten rounds to every man.
                        Major General the Baron Steuben will be pleased to point out the Manoeuvres to be performed and give the
                            Necessary directions to the Troops accordingly—The Light Infantry Companies are to be completed to the establishment out
                            of the first Recruits of a proper discription for that service which shall be received in the several State Lines—None
                            but men inlisted for the War or three years are to be comprehended in this order.
                    